Citation Nr: 1402839	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  13-12 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) higher than 50 percent as of June 4, 2009 and higher than 70 percent as of May 3, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.

3.  Entitlement to an initial compensable rating for residual scars of shell fragment wounds (SFWs) of the left forearm.


REPRESENTATION

Veteran represented by:	James J. Perciavalle, Agent



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which denied a rating in excess of 50 percent for PTSD.  In July 2013, the RO granted an increased rating of 70 percent as of May 3, 2013.  The Veteran continues to appeal for a higher rating for PTSD. AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to PTSD, the issue of a TDIU is before the Board.

In July 2013, the Veteran submitted a notice of disagreement (NOD) to the June 2013 rating decision assigning a noncompensable evaluation for residual scars of SFWs of the left forearm.  A statement of the case (SOC) has not been issued on this claim.  Manlincon v. West, 12 Vet. App. 338 (1999). 

In a letter received in October 2013, the Veteran withdrew his Board hearing request.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through February 2013.

In two separate correspondence received in July 2013, the Veteran has raised claims for service connection for hearing loss and tinnitus; for hypertension secondary to service-connected PTSD and/or Agent Orange; and for sleep apnea secondary to service-connected diabetes mellitus.  These claims have been raised by the record, but not adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Following the issuance of the July 2013 Supplemental Statement of the Case, the Veteran submitted additional pertinent evidence regarding the extent of his PTSD and how it impacts his ability to work.  See September 2013 statement from Dr. P.B., M.D.  He requested that the RO review this evidence in the first instance; thus, the claims must be remanded.  38 C.F.R. § 20.1304(c) (2013).

The TDIU claim needs to be further developed before being adjudicated.  See VAOGCPREC 6-96 (Aug. 16, 1996); VAOGCPREC 12-2001 (July 6, 2001).  The Veteran should be provided with notice of any information or lay or medical evidence necessary to substantiate the TDIU claim.  Evidence showing work accommodations or absenteeism due to PTSD is relevant.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  

The Veteran should also be furnished a SOC with regard to his claim for a compensable rating for residuals of a SFW of the left forearm.  Manlincon, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal. This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.

2.  The RO/AMC should provide the Veteran with an authorization for release of records from any relevant employers and/or private treatment providers.  (Evidence from the Veteran's employer establishing work accommodations and/or absenteeism due to PTSD is relevant.)  If any authorizations are received from the Veteran, make reasonable attempts to obtain the identified records and associate any available records with the claims file or virtual record.  If unable to obtain any of the relevant records sought, notify the Veteran of the unavailability of the records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C.A. § 5103A(b)(2) (West 2002). 

3.  The RO/AMC should obtain any outstanding relevant VA treatment records, to include all outstanding VA mental health treatment records, dated from February 2013 to the present.

All efforts to obtain these records must be documented in the claims file or virtual record.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  

4. The RO/AMC should also furnish a SOC to the Veteran addressing the issue of entitlement to a compensable rating for residuals of a SFW of the left forearm.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal from the July 2013 decision.  This issue should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.  

5.  Then, the RO should readjudicate the claims for an increased rating for PTSD and TDIU.  If the claims are not granted in full, the Veteran must be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



